Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the echo signals" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the echo signals” refers to the “at least two sets of echo signals” disclosed earlier in the claim or are different.

Claim 1 recites the limitation "the gradient field " in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the reconstructed magnetic resonance images" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if "the reconstructed magnetic resonance images" refers back to the “first image” or the “second image” or is different from all previous limitations.

Claim 1 recites the limitation "the resonance spectra " in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the spatial variation of the magnetic field" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the signal contributions" in line 20-21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the acquired echo signals" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-8 are rejected for being dependent on indefinite claim 1.

Claim 2 recites the limitation "the contribution" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the spatial smoothness" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the variation" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the temporal succession" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggers (“Chemical Shift Encoding-Based Water–Fat Separation Methods”).

Regarding claim 1, Eggers teaches a method of magnetic resonance (MR) imaging of an object placed in a main magnetic field within an examination volume of a MR device, the method comprising: 
	 subjecting the object to an imaging sequence to generate at least two sets of echo signals at two or more different echo times using bipolar pairs of readout magnetic field gradients [P. 254, wherein multiple echo signals are acquired and wherein bipolar acquisitions are used. See also rest of reference.], one set of echo signals being generated at a first echo time (TE1) and the other set of echo signals being generated at a second echo time (TE2) [Fig. 1 and P. 254, wherein multiple echo signals are acquired at different echo times. See also rest of reference.],  
	acquiring the echo signals from the object  [P. 254, wherein multiple echo signals are acquired at different echo times. See also rest of reference.], 
	reconstructing a first image from the echo signals attributed to the first echo time (TE1) and a second image from the echo signals attributed to the second echo time (TE2) [Fig. 6, wherein in-phase (TE2) and out-of-phase images (TE1) are reconstructed. See also Fig. 2 and rest of reference.], 
	computing modified first and second images by compensating for a fat shift in the reconstructed first and second images respectively to correct for phase-errors associated with [P. 254 and 265, wherein signal models are used for compensating fat shifts. Further, phase errors induced by eddy currents are corrected for. Eddy currents are caused by the switching of gradients during the spatial encoding process.], 
	estimating phase errors in the acquired echo signals on the basis of the first and second images and the modified first and second images using a signal model including the resonance spectra of fat and water and the spatial variation of the main magnetic field [P. 255, wherein a signal model is disclosed that includes the peak of fat and water and phase errors due to magnetic field inhomogeneity. See also rest of reference.], and 
	reconstructing a water image and/or a fat image by separating the signal contributions of fat and water to the acquired echo signals using the estimated phase errors [P. 255-257, wherein water and fat images are determined that are corrected for phase errors. See also rest of reference.].

Regarding claim 2, Eggers further teaches wherein the phase errors are estimated in two individual computation steps using the first and second images in one computation step and using the modified first and second images in another computation step, wherein, for each voxel position, the phase error estimated on the basis of the first and second images is selected if the contribution from water is found to dominate at the respective voxel position and the phase error estimated on the basis -3-of the modified first and second images is selected if the contribution from fat is found to dominate at the respective voxel position [P. 255-257 and equations, wherein the phase error can be determine for each voxel position using the signal model and for when water is dominant [equation 3] and when fat is dominant [equation 4]. See also rest of reference.].

Regarding claim 4, Eggers further teaches wherein the step of estimating the phase errors includes: calculating potential solutions for the phase error at each voxel position [Page 255, wherein phase error is determined and corrected for. See also rest of reference.], and selecting one solution for the phase error by maximizing the spatial smoothness of the variation of the phase error over neighboring voxel positions [Page 255, wherein spatial smoothness is maximized and phase error solutions are coupled over adjacent voxels. See also rest of reference.].

Regarding claim 5, Eggers further teaches wherein the two echo signals are corrected for k-space misalignments prior to reconstructing the water and fat images [P. 254 and 265, Phase errors induced by eddy currents are corrected for. Eddy currents are caused by the switching of gradients during the spatial encoding process and cause k-space misalignments.].

Regarding claim 6, Eggers further teaches wherein a main magnetic field inhomogeneity induced shift is compensated for in the first and second images as well as in the modified first and second images [P. 255, wherein inhomogeneity is accounted for in the signal model. See also rest of reference.].

Regarding claim 7, Eggers further teaches device comprising at least one main magnet coil for generating a uniform, static main magnetic field Bo within an examination volume [Page 261, wherein a main magnet is used because the imaging was performed at 1.5 and 3.0 T. See also rest of reference.], a number of gradient coils for generating switched magnetic field gradients in different spatial directions within the examination volume [P. 254, wherein multiple echo signals are acquired and wherein bipolar gradient acquisitions are used. Therefore, gradients coils are included. See also rest of reference.], at least one RF coil for generating RF pulses within the examination volume and/or for receiving MR signals from an object positioned in the examination volume [Page 262, wherein a 16 element breast coil is used. See also rest of reference.], a control unit for controlling the temporal succession of RF pulses and switched magnetic field gradients, and a reconstruction unit for reconstructing MR -4-images from the received MR signals, wherein the MR device is configured to perform the steps of the method of claim 1 [Fig. 1 and P. 253, wherein MRI systems are included which include control hardware such as computers and processors to control the MRI system and reconstruct images. See also rest of reference.].

Regarding claim 8, Eggers further teaches a computer program to be run on a MR device, which computer program comprises executable instructions stored on a non- transitory computer readable medium for executing the method claim 1 [Fig. 1 and P. 253, wherein MRI systems are included which include control hardware such as computers and processors to control the MRI system and reconstruct images. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Eggers, in view of Liu (US 2017/0038446).

Regarding claim 3, Eggers teaches the limitations of claim 1, which this claim depends from.
	However, Eggers is silent in teaching wherein the signal model includes a multi-peak spectral model of fat.
	Liu, which is also in the field of MRI, teaches wherein the signal model includes a multi-peak spectral model of fat [¶0004; ¶0092; ¶0105].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Eggers and Liu because Eggers [Liu - ¶0004; ¶0092; ¶0105].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0231405  is relevant to at least claim 1 [¶0007]. US 2018/0259607 is also considered relevant [Fig. 2a]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RISHI R PATEL/Primary Examiner, Art Unit 2896